Laughlin, J. (dissenting):
■ I agree with Mr. Justice Scott that where the contempt is committed in the presence of the court, the particular circumstances of the offense must be set forth in the commitment; and that a general characterization of the acts of the accused *276as insolent, discourteous, disorderly and contemptuous would be insufficient, but I am of opinion that the commitment contains a sufficient recital of facts showing a criminal contempt.
It is recited in the commitment that the court had repeatedly ruled that the value of the material furnished by the plaintiff in the action, for whom the relator appeared as attorney, in their damaged condition after the fire, was not in issue, but that the questions at issue related to the value of the material, labor and services performed and furnished by the plaintiff for and to the defendant in the installation of the fire preventive water-sprinkling system, and that, notwithstanding such rulings, which were over objections duly interposed and taken in behalf of the plaintiff in the action, which fully preserved its rights, and after the relator had been admonished and cautioned against asking further questions with respect to the value of the material in its damaged condition, which the court had ruled to be immaterial, the relator persisted in asking questions with respect thereto; and it is further recited in the commitment that after the court had ruled that it was not competent for the relator to ask questions of a witness on the stand with respect to what was not shown by a waybill read in evidence and marked Exhibit A, which the relator in open court charged counsel for the defendant with not having fully or accurately read to the jury, and that the relator was at liberty to read to the jury any part of the exhibit which he claimed had not been accurately read to them, the relator, instead of availing himself of the leave thus granted, persisted in insisting that it should appear on the record that the exhibit did not show that the material arrived in a damaged condition and persisted in insisting that he was acting in accordance with the ruling of the trial judge. It is further recited in the commitment that the court charged the relator with having repeatedly reiterated questions and arguments in defiance of the rulings of the court, to which he had duly excepted, and that his attitude and demeanor indicated a want of respect and requested him to apologize therefor, but that he failed so to do and, in effect, insisted that he acted within his rights in every particular.
The return shows that the recitals in the commitment are
*277true, and it is conceded that the return is conclusive in this proceeding. The relator’s only remedy for any false statement in the return is by an action for damages for a false return.
The court represents the sovereignty of the State or nation under which it is organized, and it is necessarily clothed with full authority to control the proceedings and the action of counsel and others in the court room during the sessions of the court. It is, of course, the province of counsel to present fully' the claims of his client; but when the court rules against him, in a manner to save by exception to the ruling the rights of his client, it is his duty to acquiesce therein without further discussion or argument, or conduct in defiance of the rulings of the court or designed or calculated to obtain for his client the sympathy of the jury against what to him may seem an erroneous or unjust ruling, and he must look to redress for any error in the rulings by appeal or other review given by the law. The due administration of justice requires that the courts shall be clothed with authority to enforce their orders and decrees by contempt proceedings; and, if they overstep their jurisdiction or the bounds of propriety, a remedy is afforded by an application for their impeachment or removal.
The case at bar, as I view it, falls within the decision of this court in People ex rel. Chanler v. Newburger (98 App. Div. 92), in which one of the grounds on which we confirmed an adjudication for contempt committed in the presence of the court was the persistency of the relator, an attorney, in arguing a question after the court had announced that its ruling thereon was final.
I, therefore, vote to confirm the proceeding and to dismiss the writ.
Writ sustained and order of commitment reversed, without costs. Order to be settled on notice.